Citation Nr: 9923240	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for organic heart disease 
associated with atherosclerosis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1943. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied entitlement to a claim for service 
connection for organic heart disease as secondary to service-
connected rheumatic fever residuals.  A December 1997 
decision of the Board confirmed the denial of entitlement to 
service connection for organic heart disease secondary to 
service-connected rheumatic fever residuals.  This Board 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  A joint 
remand was entered by VA and the appellant to dismiss the 
Board's December 1997 decision denying service connection for 
organic heart disease, and the Court ordered the motion 
granted, vacated the December 1997 Board decision, and 
remanded to the Board the issue of service connection for 
organic heart disease, for readjudication consistent with the 
Court's determination in Bruce v. West, 11 Vet. App. 405 
(1998).  

In July 1999, the Board notified the veteran and his 
representative of additional evidence upon which it intended 
to rely, in accordance with Thurber v. Brown, 5 Vet. App. 
119, 126 (1993).  The representative filed a response in July 
1999.  However, after reviewing the evidence further, the 
Board has made its final decision without having to rely on 
all the additional evidence cited in its letter.  

In the following decision the Board finds that service 
connection is already in effect for organic heart disease 
known as valvular heart disease.  The only issue remaining is 
whether service connection is warranted for the only other 
cardiovascular disease diagnosed in the veteran's case, 
namely, organic heart disease etiologically linked  to 
atherosclerosis.  

The veteran had been notified of the RO's denial of service 
connection for organic heart disease associated with 
atherosclerosis in the statement of the case sent to him in 
January 1995, together with a copy of the rating action made 
in December 1994.  He was also notified of the denial of 
service connection for atherosclerosis pursuant to the 
Hearing Officer's decision in the supplemental statement of 
the case issued in June 1995, wherein it was stated that the 
disease was first noted in 1994, too remote in time from 
military service, and that the disease was not related to 
illness in service.


FINDINGS OF FACT

1.  Mitral valve disease (i.e., rheumatoid heart disease) is 
the only possible heart disease resulting from  rheumatic 
fever with carditis. 

2.  The RO rating decision dated  May 9, 1944,  granted 
service connection for organic heart disease, specifically, 
rheumatic heart disease (valvular heart disease);  a 10 
percent  evaluation was assigned for heart damage, "Class 
I".

3.  The rating action dated May 14, 1947, citing Diagnostic 
Code 6309, also included heart damage that could only be 
associated with valvular heart disease.

4.  The rating action dated March 10, 1948, held that a 
specified medical report "does not indicate medical findings 
as to the service connected disability of rheumatic heart 
disease." 

5.  In rating action dated August 16, 1948,  the 10 percent 
disability rating was reduced to noncompensable and the 
Diagnostic Code 7000 was cited;  this code covers valvular 
heart disease.

6.  The December 1981 change of the service-connected 
disability from "rheumatic fever with EKG evidence of 
myocardial damage, class I" to "rheumatic fever residuals" 
was a nonsubstantive and inconsequential change of 
nomenclature;  it could not and did not sever the earlier 
grant of service connection for valvular heart disease, and 
it did not create a true ambiguity as to whether the veteran 
had been service connected for organic heart disease 
identified as valvular or rheumatic heart disease.  

7.  Orgnaic heart disease associated with atherosclerosis was 
first identifed many years after service.

8.  There is no competent medical evidence of record that 
demonstrates a nexus between the veteran's service-connected 
rheumatic fever residuals, including rheumatic heart disease 
(valvular heart disease), or any disease or ailment during 
service, and the veteran's currently diagnosed organic heart 
disease associated with  atherosclerosis. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
organic heart disease associated with atherosclerosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including cardiovascular disease, may be 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

The Court has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage at 497-98.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may be granted 
for the degree to which a non-service-connected disorder 
is aggravated by a service-connected disorder.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must be well 
grounded.  Where the issue is whether a service-connected 
disability has increased based on an allegation that it 
caused a new disease, a claimant, even though service-
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  Libertine 
v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 Vet. 
App. 134, 138 (1994). 

In this veteran's case, service medical records reflect that 
the veteran was diagnosed with rheumatic fever and secondary 
acute endocarditis with mitral insufficiency.  Chronic 
rheumatic heart disease was not diagnosed.  

At a VA compensation examination in March 1944, a special 
cardiac examination diagnosed "rheumatic fever, A.G.O. 
records with EKG evidence (AGO) of myocardial evidence."  
The examination report indicated right axis deviation.  The 
March 1944 VA cardiology examination report resulted in 
clinical findings of no heart symptoms and no definite 
murmur; medical conclusions of no definite heart disease, no 
recurrences, and no cardiac residuals.  The examiner said 
that the veteran should be considered a "class I" at this 
time due to definite previous cardiac involvement.  

Based on this evidence, in May 1944, the RO issued a rating 
decision which established service connection for " 
rheumatic fever with EKG evidence of myocardial damage, class 
I" and assigned a 10 percent rating.  The veteran was 
notified that he had been granted service connection for a 
"rheumatic fever condition."  An RO rating decision in May 
1947 confirmed the service-connected disability.    An RO 
rating action in March 1948 referred to the service connected 
disability as "rheumatic heart disease". A rating decision 
in August 1948 reconfirmed the characterization of the 
disability as "rheumatic fever with EKG evidence of 
myocardial damage" and reduced the rating to noncompensable 
(zero percent), citing the diagnostic code for valvular heart 
disease, 7000.    

A VA special cardiovascular examination in October 1981 
showed that the veteran was asymptomatic, had no residuals of 
rheumatic fever since 1943, and had no organic heart disease.  
The examiner specifically noted that the EKG was normal and 
the physical examination of the heart was normal.  The 
veteran told the examiner he saw a physician in 1946 who 
prescribed  sublingual nitroglycerine for him, but he 
otherwise could not remember the details and he had no 
further trouble.  He could not recall whether a diagnosis of 
ischemic heart disease had ever been made in his case.  He 
did not believe he had angina pectoris but believed he took 
the pills for dyspnea or shortness of breath. The examiner 
commented that nitroglycerine was not a treatment for 
rheumatic heart disease or dyspnea (shortness of breath).   

An RO rating decision in December 1981 continued the 
noncompensable rating but referred to the service connected 
disability as "rheumatic fever residuals."  The December 
1994 rating decision currently on appeal continued the rating 
and characterization of disability as "rheumatic fever 
residuals." 

A VA examination in September 1994 resulted in the diagnoses 
of a history of rheumatic fever; organic heart disease with a 
history of rheumatic heart disease and atherosclerosis.  In a 
follow-up to this report in October 1994, the examiner noted 
specifically that the etiology of the veteran's organic heart 
disease was atherosclerosis.  

In a written statement dated in January 1995, the veteran 
indicated that he had been denied life insurance due to a 
"history of rheumatic fever & health condition."  At a 
personal hearing in May 1995, the veteran testified that the 
two physicians who were responsible for his medical care 
through 1990 had died and that treatment records were 
unavailable.  

I.  Whether Service Connection Was Established for Organic 
Heart Disease

Before readjudicating the question of whether the veteran has 
presented a well-grounded claim for service connection for 
organic heart disease (associated with atherosclerosis), in 
compliance with the Court's granting of the joint motion for 
remand in this veteran's case, and consistent with the 
Court's holding in Bruce v. West, 11 Vet. App. 405 (1998), 
the questions which first must be determined by the Board 
are: 1) whether the RO rating decisions dated in May 1944, 
May 1947, and August 1948, by establishing or continuing 
service connection for "rheumatic fever, with EKG evidence 
of myocardial damage, class I," granted service connection 
for organic heart disease; and 2) whether the December 1981 
rating decision, by changing the rating sheet entry for the 
service-connected condition from "rheumatic fever with EKG 
evidence of myocardial damage" to "rheumatic fever 
residuals," granted service connection for organic heart 
disease. 

The Board notes the Court's determination in the joint remand 
that this case is similar to Bruce v. West.  The similarities 
were indicated to be "inconsistencies" between the language 
employed by the RO in entries on the rating sheet in 1944, 
1947, and 1948, and the language employed in December 1981 
and December 1994.  
 
With regard to the question of whether the RO rating 
decisions dated in May 1944, May 1947, and August 1948, by 
establishing or continuing service connection for "rheumatic 
fever, with EKG evidence of myocardial damage (including with 
'class I')," granted service connection for organic heart 
disease, the Board finds that service connection was granted 
for organic heart disease indentified as rheumatic heart 
disease (valvular heart disease).  The fact of the grant in 
May 1944 was confirmed by the explicit language (myocardial 
damage, Class I, which means "patients with cardiac 
disease").  In the rating action of May 1947,  the rating 
board cited Diagnostic Code 6309 which provided that 
rheumatic fever as an active disease will be evaluated 100 
percent and thereafter the residuals such as heart damage 
were to be evaluated under the appropriate diagnostic code.  
In the rating action of March 1948 the rating board referred 
to the service connected disability of rheumatic heart 
disease", and in August 1948 the rating board utilized 
Diagnostic Code 7000, which applies to valvular heart disease 
including rheumatic heart disease.

The fact that the veteran did not have chronic valvular heart 
disease during service and that no symptomatology, signs, or 
manifestations of valvular heart disease, or residuals of 
rheumatic fever,  have ever been shown on a medical 
examination after service is irrelevant.  This would not have 
been the first time, nor will it probably be the last, that 
an adjudicative body has mistakenly or by use of unfortunate 
language has unintentionally granted service connection for a 
disease that did not exist. 

The Board points out that use of the phrase "myocardial 
damage" and the cited diagnostic codes in 1944, 1947, and 
1948  reflect only a grant of  the service connection for the 
residuals of rheumatic fever,  that is,  rheumatic heart 
disease or valvular heart disease.  There is absolutely no 
reference in any rating action granting or continuing service 
connection for heart disease to any signs or manifestations 
of cardiovascular disease encompassed by atherosclerosis.   

Mitral valve disease (valvular heart disease, or rheumatoid 
heart disease) may develop following acute rheumatic fever 
and is the only chronic residual of acute rheumatic fever 
with carditis.  See R. Wayne Alexander, M.D., ed., Hurst's 
The Heart Arteries and Veins 1756 (Vol. 2).  "Rheumatic 
fever is a subacute or chronic systemic disease that may 
either be self-limiting or lead to slowly progressive 
valvular deformity."  Marice Sokolow, M.D., Malcom McIlroy, 
M.D., & Melvin Cheitlin, M.D., Clinical Cardiology 542-43  
(5th Ed.).   

In the December 1981 rating action the RO indicated that the 
issue was, in relevant part, "Reevaluation of service 
connected disability."  The RO changed the rating sheet 
entry for the service-connected condition from "rheumatic 
fever with EKG evidence of myocardial damage" to "rheumatic 
fever residuals") The October 1981 special VA cardiovascular 
examination had shown that the veteran was asymptomatic, had 
no residuals of rheumatic fever since 1943,  and had no 
organic heart disease.  The examiner specifically found no 
organic heart disease.  He suggested but did not diagnose 
coronary artery insufficiency on an arteriosclerotic basis.  
Organic heart disease linked etiologically to atherosclerosis 
was not diagnosed until September 1994, notably over 50 years 
after the veteran's active service.  The rating decision in 
1981 made only a change in nomenclature from "rheumatic 
fever with EKG evidence of myocardial damage" to "rheumatic 
fever residuals" and cited Diagnostic Code 7000, which as 
noted earlier refers to valvular heart disease;  nothing in 
the language used in the 1981 rating action can by construed 
as intentionally or unintentionally service connecting heart 
disease associated with atherosclerosis.  At the same time, 
the rating action could not and did not sever the earlier 
grant of service connection for valvular or rheumatic heart 
disease.  

II.  Service Connection: Well Groundedness of Claim

The September 1994 VA examination report, together with the 
examiner's addendum in October,  reflects a current diagnosis 
of organic heart disease resulting from atherosclerosis.  
There is no competent medical evidence demonstrating a nexus 
or relationship between this particular heart disease and his 
service-connected rheumatic fever residuals (including 
rheumatic heart disease or valvular heart disease), or any 
other ailment he had during service.  There is no opinion of 
record from a qualified health provider such as a physician 
suggesting that atherosclerosis may result from rheumatic 
fever or valvular heart disease.

Atherosclerosis is "an extremely common form of 
arteriosclerosis in which deposits of yellowish plaques 
(atheromas) containing cholesterol, lipoid material, and 
lipophages are formed within the intima and inner media of 
large and medium-sized arteries."  W.B. Saunders Co., 
Dorland's Medical Dictionary, (28th ed. 1994).  
Arteriosclerosis "is a thickening of an arterial wall."  
Zimmerman v. Principi, 4 Vet. App. 1 (1992).  As there is no 
medical evidence of the required nexus, the Board must find 
the veteran's claim of entitlement to service connection for 
organic heart disease associated with atherosclerosis is not 
well grounded.  38 U.S.C.A. § 5107(a). 

The Board recognizes that the veteran may believe that any 
current organic heart disease is causally related to acute 
rheumatic fever in service or to his service-connected 
rheumatic fever residuals (including rheumatic heart 
disease).  However, while it is true that a lay witness is 
competent to testify as to visible symptoms or manifestations 
of a disease or disability, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service or a service-connected 
disability.  As a result, while the veteran is competent to 
testify regarding symptomatology at any time, his lay opinion 
regarding the relationship between symptomatology does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In determining that the veteran's claim is not well grounded, 
the veteran's claim is being decided on a different legal 
basis than used by the RO, which denied the claim on the 
basis that the preponderance of the evidence was against the 
claim.  The veteran has not been prejudiced by the Board's 
decision.  The RO simply accorded him a broader standard of 
review than the evidence warranted.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not even cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
organic heart disease associated with atherosclerosis  having 
been found to be not well grounded, the appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

